UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6229



CHRISTOPHER WILLIAMS,

                                                 Petitioner - Appellant,

             versus


S. K. YOUNG,      Warden,   Wallen’s   Ridge   State
Prison,

                                                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-02-406)


Submitted:    July 11, 2003                     Decided:   August 5, 2003


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Williams, Appellant Pro Se.      Steven Andrew Witmer,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Christopher Williams seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000). An appeal may not be taken from the final order in a § 2254

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue for claims addressed by the district

court on the merits absent "a substantial showing of the denial of

a constitutional right."      28 U.S.C. § 2253(c)(2) (2000).     A

prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s resolution of his

constitutional claims is debatable or wrong.     See Miller-El v.

Cockrell, 537 U.S. 322 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).    We have

independently reviewed the record and conclude that Williams has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                 2